The defendant was convicted of simple larceny (hog stealing). The evidence tending to connect him with that offense was wholly circumstantial, and was insufficient to exclude every reasonable hypothesis except that of his guilt. His conviction, therefore, was contrary to law and the evidence, and the denial of a new trial was error. The facts in this case are not as strong in favor of the State as those in  Carter v. State, 57 Ga. App. 180 (194 S.E. 842), where this court held that "the evidence was insufficient to show that the property [a hog] which the defendant had in his possession was the property described in the indictment as having been stolen; and there being no other sufficient proof of the defendant's guilt, the verdict was not supported by the evidence." The case cited in the dissenting opinion is differentiated by its particular facts from this case.
Judgment reversed. Sutton, P. J., MacIntyre, Felton and Parker, JJ., concur.
                       DECIDED FEBRUARY 28, 1946.